Title: From Thomas Jefferson to George Jefferson, 18 February 1803
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Washington Feb. 18. 1803.
          
          I inclose you the reciept of Capt Sprogell of the Sloop Dolphin who sailed from Alexandria the 15th. inst. and having had fair winds is now probably in James river. besides the boxes & hampers No. 1. to 18. he was to recieve at Alexandria a cask or keg of crackers, and some packages of porter. I will thank you to forward these, when recieved, by a trustworthy boatman to Milton. I expect to be at Monticello myself about the 9th. of March, to stay there a fortnight only. Accept my affectionate salutations.
          
            Th: Jefferson
          
        